Citation Nr: 0603560	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for fungus of the hands 
and feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for fungus of the hands and feet.  

The Board notes that the June 2002 rating decision also 
denied service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).  The veteran 
submitted a timely notice of disagreement as to the denial of 
service connection for PTSD and the determination that no new 
and material evidence had been submitted to reopen the claim 
for service connection for fungus of the hands and feet.  In 
a July 2005 supplemental statement of the case (SSOC), the RO 
granted the veteran's claim for service connection for PTSD.  
The claim for service connection for PTSD is, therefore, no 
longer on appeal, and the only issue before the Board is 
whether new and material evidence has been presented to 
reopen a claim for service connection for fungus of the hands 
and feet.  


FINDINGS OF FACT

1.  Service connection for fungus of the hands and feet was 
denied in a June 1960 rating decision.  The veteran was 
notified of the decision in June 1960, and an appeal of the 
decision was not initiated.  

2.  Since the June 1960 rating decision, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for fungus of the hands and feet, which is 
neither cumulative nor redundant, and which is, by itself or 
in combination with other evidence, so significant that is 
must be considered in order to fairly decide the merits of 
the claim, has not been received.  




CONCLUSIONS OF LAW

1.  The June 1960 RO rating decision denying service 
connection for fungus of the hands and feet is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2005).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
fungus of the hands and feet, and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) indicate that, 
at an examination in February 1944, the veteran's skin was 
normal.  At his separation examination, conducted in May 
1946, the veteran's skin and feet were normal on examination.  
Another, undated, partial report of medical examination shows 
the veteran's skin and feet were normal on examination.  The 
SMRs are negative for any complaints, treatment, or findings 
related to hand and/or foot fungus.  

In April 1960, the veteran filed a claim for entitlement to 
service connection for a fungus infection.  The Board notes 
that the form the veteran submitted to initiate his claim for 
service connection is not included in the claims file, and 
therefore it is not clear whether the veteran was seeking 
service connection for a fungus infection of the hands and 
feet or only one of the two.  In this context, the Board 
notes that the June 1960 rating decision, discussed below, 
describes the veteran's claim as service connection for a 
fungus infection of the left hand but denied service 
connection for tinea pedis and tinea unguium, which are 
fungus infections of the feet and nails.




The veteran was afforded a VA examination in May 1960.  The 
veteran complained of a fungus condition under the nails of 
his hands and feet, which would build up and cause pressure.  
He also reported that the fungus was painful and itchy.  On 
examination, there was bilateral tinea pedis with mild 
scaling on only the plantar areas of the feet and toes.  
There was also tinea unguium on all of the toenails.  The 
diagnosis was bilateral tinea pedis and tinea unguium of the 
toenails.  

In a June 1960 rating decision, the RO denied service 
connection for tinea pedis and tinea unguium, noting that 
there was no evidence of treatment for a fungus infection 
during service.  

In January 2001, the veteran initiated a formal claim for 
entitlement to service connection for fungus of the hands and 
feet.  On an associated written statement, the veteran 
indicated that he has had problems with fungus on his hands 
and feet since coming home from the war.  

VA outpatient treatment records dated September 2000 to 
October 2001 indicate the veteran was seen for various health 
problems.  In October 2000, the veteran had fungus between 
his toes.  In February 2001, he was noted to have a history 
of fungus on his toenails, which had been treated with 
medication previously but made his white blood cell count 
increase and also caused a systemic rash.  On examination, he 
had yellowed nails on his hands and feet with subungual 
debris.  Later that month, he was noted to have thickening 
and yellow discoloration on his toenails.  

In November 2001, the veteran submitted an undated, written 
statement from his wife concerning the fungus on his hands 
and feet.  According to the statement, the veteran began 
receiving treatment for the fungus on his hands and feet in 
the late 1950's and has seen many doctors for the problem.  
The veteran's wife stated that one such doctor sent paperwork 
for his treatment to VA, but the veteran was refused 
treatment.  The statement also indicates the veteran took 
medication which seemed to help the problem, but his white 
blood cell count was too high and he had to stop

taking it.  The statement also states that the veteran began 
taking medication again but had an allergic reaction which 
caused a rash and itching, and his wife took him to the 
emergency room to get a shot.  His wife stated that they had 
been married 51 years and have moved nine times, and that she 
is, therefore, unable to recall all of the doctors the 
veteran has seen.  The statement was signed by both the 
veteran and his wife, and indicates that it was written with 
the veteran's permission.  

The veteran also submitted an undated written statement from 
his daughter which, in pertinent part, indicates that the 
veteran explained to his grandchildren that he has fungus on 
his fingernails and toenails because, during the war, he went 
a long time without being clean and changing into clean 
socks.  

In a June 2002 rating decision, the RO determined that no new 
and material evidence had been submitted to reopen his claim 
for service connection for fungus of the hands and feet.  In 
so determining, the RO noted that the service medical records 
do not show treatment for fungus on his hands and feet and 
there was no fungus found at the May 1960 VA examination.  

VA outpatient treatment reports dated May 2003 to November 
2004 indicate the veteran was seen for various health 
problems.  In July 2003, he had blisters on his left forearm 
and hand, which was noted to be an allergic reaction to 
medication he was taking.  In October 2004, the veteran's 
skin was stable with no new problems and, in November 2004, 
he was noted to have no rash on his skin.  Otherwise, there 
are no complaints, treatment, or findings related to fungus 
on the veteran's hands and/or feet.

In December 2003, the veteran perfected his substantive 
appeal to the Board and requested a Travel Board hearing.  
However, in January 2004, the veteran withdrew his request 
for a Travel Board hearing.  

In August 2005, the veteran indicated that he had no further 
evidence, in his possession or otherwise, to submit in 
support of his claim.  


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

The Board notes the RO sent the veteran a letter in October 
2001 which informed him of the evidence needed to establish 
service connection for fungus of the hands and feet as well 
as other claims that were pending, including service 
connection for PTSD and hearing loss.  While the October 2001 
letter informed the veteran of the types of evidence needed 
to substantiate his initial claim for service connection for 
fungus of the hands and feet, the letter did not inform him 
of the types of evidence needed to reopen a claim for service 
connection.  However, the Board finds that the veteran has 
not been prejudiced by this omission, for the following 
reasons.  The November 2003 SOC contains the complete text of 
38 C.F.R. § 3.159, which advises the veteran of VA's duty to 
assist him in substantiating his claim under the VCAA as well 
as his duty to provide any evidence in his possession that 
pertains to his claim.  In addition, the November 2003 SOC 
specifically explained what types of evidence was needed to 
reopen a finally adjudicated claim.  Likewise, the 
discussions in the June 2002 rating decision and July 2005 
supplemental statement of the case (SSOC), issued during the 
pendency of this appeal, informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  All the above notices must be read in 
the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.  

The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  In addition, the Board 
notes that a substantial body of evidence was developed with 
respect to the veteran's claim.  Likewise, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and neither he nor his representative have identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  In fact, in August 2005, the veteran indicated that 
he had no further evidence, in his possession or otherwise, 
to submit in support of his claim.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Accordingly, the Board finds 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed fungus of the hands and feet (tinea 
pedis and tinea unguium) is not one of those diseases subject 
to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

The Board notes that, since the June 1960 rating decision, 
the veteran has submitted evidence in support of other claims 
that were pending during the pendency of this appeal, 
including claims for service connection for PTSD and hearing 
loss as well as a claim for secondary service connection for 
tinnitus.  That evidence is not pertinent to the issue 
currently on appeal, and therefore will not be discussed or 
considered in evaluating the merits of this claim.  

In denying the veteran's claim in June 1960, the RO 
determined there was no evidence that the veteran was treated 
for a fungus infection in service.  The evidence associated 
with the claims file at the time of the June 1960 rating 
decision included the veteran's service medical records and a 
May 1960 VA examination.  

Since the June 1960 rating decision, the new evidence which 
has been submitted consists of a January 2001 written 
statement, in which the veteran stated he has had problems 
with fungus on his hands and feet since coming home from the 
war.  Also received were VA treatment reports dated September 
2000 to October 2001 which show the veteran was noted to have 
fungus between his toenails and yellowed nails on his hands 
and feet with subungual debris.  The evidence of record also 
contains VA outpatient treatment reports dated May 2003 to 
November 2004, which contain no complaints, treatment, or 
findings related to fungus on the veteran's hands or feet, 
other than blisters on his left forearm and hand which were 
attributed to an allergic reaction to medication.

Also received was an undated written statement signed by the 
veteran and his wife which states the veteran has been 
treated for fungus on his hands and feet since the late 
1950's, and that he has taken medication for the problem, but 
had to stop taking it because his white blood cell count was 
too high and it caused an allergic reaction.  The veteran 
also submitted an undated written statement from his 
daughter, which states, in pertinent part, that he has 
attributed the fungus on his hands and feet to the time when 
he was in the war and went long periods of time without being 
clean or changing into clean socks.  

While the evidence mentioned above constitutes new evidence, 
in that it was not of record at the time of the previous 
decision, the evidence is not material because it does not 
raise a reasonable possibility of substantiating the claim.  
In this regard, while the January 2001 and other undated 
statements indicate a possibility that the veteran's hand and 
foot fungus was incurred in service, the Board notes that the 
veteran's service medical records contain no documentation of 
complaints, treatment, or findings related to hand and/or 
foot fungus.  Furthermore, the veteran's claim is not 
substantiated by any other evidence in the record, other than 
the veteran's own assertion.  The Board also notes that, 
while the VA outpatient treatment records establish that the 
veteran suffered from fungus on his hands and feet after he 
was discharged from service, the records do not contain a 
medical opinion linking the veteran's hand and foot fungus to 
his military service.  Thus, the written statements and VA 
outpatient treatment records are not material because they do 
not tend to demonstrate that the veteran's hand and foot 
fungus is linked to his military service.  

The Board notes that new and material evidence sufficient to 
reopen this claim would be a medical opinion stating that the 
veteran's hand and foot fungus is causally related to his 
military service, either by direct incurrence therein or by 
aggravation of a pre-service condition.  The Board also notes 
that the first post-service indication of a fungus problem 
was documented at the May 1960 VA examination, which was well 
over a decade after the veteran was separated from service.  
Therefore, if the veteran were to again seek reopening of his 
claim, he might also wish to address that gap in the record.  

The Board expresses its appreciation for the veteran's 
service in World War II, including action in the European 
theater of operations.  Moreover, in reaching the 
determination herein, the Board does not doubt the veteran 
sincerely believes his hand and foot fungus was caused by 
service; however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for 
fungus of the hands and feet.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for fungus of the hands and feet 
is not reopened, and the appeal is accordingly denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


